Citation Nr: 1201288	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1983 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

This case was previously before the Board in December 2008, when it was remanded for further development.  In November 2009, this claim was again before the Board, when the claim of service connection for a left ear hearing loss disability and a right ear hearing loss disability were denied.  The Veteran appealed the Board's decision denying service connection for left ear hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In July 2010, the Court granted a Joint Motion for Remand of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. §7252(a) for readjudication consistent with the Motion.

In April 2011, the claim was remanded to the RO with instructions to afford the Veteran an additional VA examination to determine if the left hearing loss was consistent with noise exposure in service or was the result of other causes.  Therefore, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In September 2011, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the questions of whether the Veteran's current left ear hearing loss disability was caused by or aggravated by noise exposure in service.  




The VHA opinion was received in October 2011 and a copy was furnished to the Veteran and his representative.  They were afforded the opportunity to submit additional evidence or argument in response to the opinion.  The Veteran's representative submitted an additional response in December 2011.


FINDING OF FACT

A left ear hearing loss disability was not manifested in service; a left ear hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service, and a left ear hearing loss disability, first diagnosed after service beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or aggravated by military service, and a left ear hearing loss disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in July 2006 and in March 2007.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 





As for the content and the timing of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA and private records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in April 2007, in January 2009, and in May 2011 in an attempt to substantiate his claim of service connection for hearing loss.  In addition, as noted above, the Board sought a VHA opinion. 
The VHA opinion contains sufficiently findings and history and discussion of the pertinent facts so that the opinion is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

As the Veteran has not identified any other additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.





REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss as an organic disease of the nervous system, such as sensorineural hearing loss, if a hearing loss disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 



For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz , and a higher threshold level indicates some degree of hearing loss, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.





Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran's service treatment records show that on enlistment examination in April 1983 the Veteran's hearing test showed pure tone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
5
5
5
5

In July 1983 on periodic examination, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
5
5
5
10
10




In April 1985 on a periodic examination his pure tone thresholds were measured, in decibels, as:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
0
LEFT
15
10
10
20
10

An extension and advancement examination in June 1987 showed his pure tone thresholds as:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
10
LEFT
20
15
20
20
25

After service, the record shows that the Veteran complained of bilateral hearing loss during VA treatment in January 2002 and requested an audiological consultation.  In July 2002, he was afforded a hearing aid consultation due to his complaints of slight bilateral hearing loss which had become more noticeable over the past two years.  He had trouble understanding speech and hearing with background noise.  He denied any history of ear pain, ear drainage, ear infections, surgery, or tinnitus.  Military noise exposure included aircraft noise and noise from the power production of turbines, but hearing protection was worn in service.  Occupational noise exposure included boiler room noise with hearing protection worn sometimes.  Recreational noise exposure was limited to lawn mower noise, but hearing protection was not worn. 

The pure tone audiometry revealed hearing sensitivity within normal limits for the right ear and within normal limits through 1000 Hertz then sloping to a mild sensorineural hearing loss for the left ear.  (Actual numerical findings with respect to the pure tone thresholds were not included in the report.)  


The speech recognition scores were 100 percent for the right ear and 92 percent for the left ear.  

The Veteran filed a claim of service connection for bilateral hearing loss in May 2006.  On April 2007 VA examination, the Veteran's service treatment records were reviewed and the examiner noted that the testing in service had shown his hearing to be within normal limits bilaterally.  At the time of the evaluation, the Veteran complained of bilateral hearing loss and reported noise exposure in service working in an engine room.  He reported experiencing intermittent recurrent bilateral hearing loss within one to two years after discharge.  On audiometric evaluation, the pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
10
LEFT
10
15
20
25
30

Speech recognition testing was 100 percent in each ear.  The audiologist noted that the Veteran's hearing in his right ear was clinically normal and in his left ear was clinically normal up to 3000 Hertz, falling into a mild sensorineural haring loss from 4000 to 8000 Hertz, but not satisfying the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The audiologist further noted that as the criteria for hearing loss disability by VA standards had not been met, an opinion regarding the etiology of any hearing loss disability was not necessary.

The Veteran's notice of disagreement, submitted in July 2007, noted that his hearing had not improved since the VA's prior evaluation two years earlier.  







In a statement in March 2008, the Veteran asserted that the national standard for determining whether hearing loss was demonstrated was based on the criteria set forth by the federal Occupational Safety and Health Administration (OSHA).  The standards found hearing loss when the individual had shown a threshold shift of 10 decibels or more from the beginning to the end of employment, and when the individuals hearing level was 25 decibels or greater at 2000, 3000, and 4000 Hertz.  The Veteran noted that he had demonstrated a threshold shift of 10 decibels while in service and that his left ear had an average level of 25 decibels, meeting the OSHA criteria for hearing loss.  He had been examined for hearing loss at the VA Medical Center and was informed that hearing aids could be issued for someone with the degree of hearing loss which he demonstrated on evaluation.

In May 2008 on a private audiological evaluation the diagnosis was hearing loss in the left ear.  Audiometric results, in chart form, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
--
20
LEFT
20
20
30
--
40


The provider noted a moderate high frequency hearing loss above 2000 Hertz in the left ear and speech recognition testing within normal limits.  The provider reviewed the audiometric testing results from 1983 and 1987 and noted the drop in hearing acuity in service, although the audiograms did show frequencies within a normal range bilaterally during that time.  The provider felt that the Veteran's left ear hearing loss was sensory in nature based on the presence of acoustic reflexes and noted that this marked a decline from the 1983 test results.  No opinion regarding whether the demonstrated hearing loss was related to service was provided.

On private audiometric testing in April 2008, the Veteran's pure tone thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
--
45
LEFT
35
45
50
--
55

In August 2008, the Veteran testified that his work on nuclear submarines and aircraft carriers in the Navy had involved serious noise exposure.  He had worn hearing protection, but the engine room was still a very noisy place.  After service, he had undergone an audiological evaluation at VA in 2002 and he was still hoping to obtain hearing aids through VA.  

On January 2009 VA examination, the Veteran's claims file and private evaluations were reviewed.  The examiner noted that all of the Veteran's hearing evaluations in service were within normal limits.  The Veteran reported hearing loss with difficulty sorting out words from the background music on television and understanding when more than one person was speaking.  He also had problems communicating at work when the machines were running.  The Veteran reported noise exposure in the military due to engines and equipment.  Audiometric testing showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
25
LEFT
25
25
20
35
35

The speech recognition scores were 96 percent in the right ear and 88 percent in the left ear.  The examiner noted that the Veteran's hearing acuity in his right ear was within normal limits and in his left ear did not meet VA standards for a hearing loss disability under 38 C.F.R. § 3.385.  




The VA examiner offered the opinion that the Veteran's hearing loss in either ear did not meet the auditory threshold standards for a disability, but that the left ear showed a disability based on speech recognition scores.  The examiner further stated that the left ear hearing loss disability as reflected by the speech recognition was less likely than not due to his military service because most such scores after service separation have been 100 percent.  The VA examiner stated that, according to the Institute of Medicine Study on Military Noise Exposure, there was no scientific basis to find any delayed onset of noise-induced hearing loss and as hearing loss was first demonstrated in 2007, some seventeen years after service separation, it was not attributable to military noise exposure.

In a statement in August 2009, the Veteran asserted that he had first exhibited a hearing loss disability on VA testing in August 2002.  Further, he noted that during service his hearing tests showed a decrease of acuity of 7.5 decibels in the right ear and 15 decibels in the left ear without which he would not have a hearing loss today.  Therefore, he argued that service connection for a bilateral hearing loss disability was warranted.

The Joint Motion for Remand agreed to by the parties in October 2010 determined that readjudication of the claim of service connection for left-ear hearing loss was necessary.  Specifically, the parties felt the Board had not adequately addressed the Veteran's lay statements and assertions regarding continuity of symptomatology since service separation.  The accompanying order of the Court dismissed the pending claim of service connection for a right ear hearing loss disability; as a result, only the claim for left ear hearing loss remains before the Board.

The Board remanded the case in April 2011 for an additional VA examination and opinion.  On May 2011 VA examination, the Veteran reported military noise exposure from noisy engine rooms with hearing protection worn and denied any civilian noise exposure.  His pure tone thresholds in decibels were:








HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
20
20
LEFT
35
35
35
35
35

The speech recognition scores were shown as 96 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed mild sensorineural hearing loss in the left ear which was within the guidelines of 38 C.F.R. § 3.385.  The examiner also offered the opinion that the Veteran's current left ear hearing loss was less likely than not caused by or a result of noise exposure in service, because hearing tests in service showed normal hearing acuity, despite significant threshold shifts.

In a statement in July 2001, the Veteran noted that the most recent examination had shown a hearing loss in the left ear which met the VA disability standards.  He again asserted that there was a loss of hearing acuity shown in his service treatment records and speculated that a missing hearing examination report from service would have shown further hearing loss.  He stated that he had not been exposed to acoustic trauma or extreme noise since service separation and that no degradation of hearing had occurred since then.   

As noted above, in September 2011, the Board sought additional medical evidence in the form of a VHA opinion regarding the claim of service connection for left ear hearing loss.  The opinion received in October 2011 noted that the claims file had been reviewed, including the examinations in service and through VA since service separation.  The VHA expert, an audiologist, noted that the treatment note in 2002 did not include any specific pure tone threshold numbers, and therefore it was impossible to determine if the Veteran's hearing acuity met the disability guidelines of 38 C.F.R. § 3.385 at that time.  However, the 2007 VA examination showed hearing within normal limits for disability purposes in the left ear.  




The VHA expert stated that there was a clinically significant threshold shift seen in the left ear in service over a period of time and that hazardous noise exposure was possible due to the nature of the Veteran's duties.  Although the level of hearing loss shown in service did not meet the criteria for a disability for VA purposes, the threshold shift shown was the result of noise exposure in the military.  However, based on the fact that no hearing loss disability for VA purposes was shown on examination in 2007, almost 18 years after service separation, the VHA expert stated that any current left ear hearing loss was less likely than not the result of noise exposure in service.
 
Analysis

To the extent the Veteran asserts that he experienced symptoms of impaired hearing due to noise exposure in service, the Veteran is competent to state that he experienced symptoms of impaired hearing in service.  However, the service treatment records contain no complaint, finding, or history of hearing impairment during service, although there was evidence of a significant threshold shift in service.  

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a hearing loss disability under 38 C.F.R. § 3.385 for the purpose of VA disability compensation, and sufficient observation to establish chronicity during service, then service connection may be shown by either continuity of symptomatology under 38 C.F.R. § 3.303(b) after service or by initial diagnosis after service, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran has maintained that he has had impaired hearing since service, but as it does not necessarily follow that there is a relationship between the claimed hearing loss disability and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  


See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses). 

A hearing loss disability is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of the disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage at 498 (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Veteran as a lay person is competent to identify: a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  



Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

A hearing loss disability, however, is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of a hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under the criteria of 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify. 

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of a hearing loss disability.  To the extent the Veteran asserts the presence of a hearing loss disability since service, the Veteran's lay statements are not competent evidence and the Veteran's lay statements must be excluded, that is, the statements are not admissible as evidence and cannot be considered competent evidence favorable to claim based either on a disability first diagnosed after service under 38 C.F.R. § 3.303(d). 

Where, as here, there is a question of a diagnosis of a hearing loss disability, which is not capable of lay observation by case law and the disability is not a simple medication condition under Jandreau, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159. 

In this case, there is no competent medical evidence that relates the present left ear hearing loss disability to the continuity of symptomatology averred.  Also there is no competent medical evidence of a diagnosis of a left ear hearing loss disability within the first year after service separation as the first such diagnosis was in 2007, some 17 years after service separation.  





The VHA expert noted that the earliest audiometric testing after service did not show a hearing loss disability in the left ear.  This audiometric finding occurred long after any detrimental effects of military noise exposure would have ceased, as stated by the January 2009 VA examiner no delayed onset of noise-induced hearing loss shown in the scientific literature.

To the extent the Veteran's statements and testimony are offered as a lay opinion on continuity, the Veteran is competent to describe continuity, but the Board places greater weight on the opinion of the VHA expert, who is qualified by education, training, or experience to offer an opinion.  

As for the Veteran's argument regarding the standards for determining the existence of a hearing loss disability.  The Board is not bound by the standards issued by OSHA.  The Board is bound to apply the regulatory definition of hearing disability under 38 C.F.R. § 3.385 in determining the existence of a hearing loss disability.

Finally, the Veteran has consistently argued that he experienced a threshold shift or deterioration in his hearing acuity in service and such a shift is clearly shown in the service treatment records.  However, this is not sufficient to demonstrate a causal link between the shift and the current left ear hearing loss disability, particularly when the medical evidence of record is against the claim.  In addition, the January 2009 VA examiner specifically cited the medical literature showing that delayed onset of hearing loss has not been shown in testing on military personnel.











In light of the above, the Board finds that the preponderance of the evidence is against the claim of service connection for left ear hearing loss disability.  Therefore, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left ear hearing loss disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


